     Case 4:20-cv-03360 Document 15 Filed on 04/06/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                 IN THE UNITED STATES DISTRICT COURT FOR THE                             April 06, 2021
                         SOUTHERN DISTRICT OF TEXAS                                   Nathan Ochsner, Clerk
                              HOUSTON DIVISION

ELIZABETH ROZALIA WALKER,                    §
     Plaintiff,                              §
                                             §
v.                                           §              Case No. 4:20-cv-03360
                                             §
ANDREW SAUL,                                 §
Commissioner of Social Security,             §
    Defendant.                               §

                                            ORDER

       Pending before the Court is Defendant’s Unopposed Third Motion to Extend Deadline for

Filing Answer (Doc. 14). IT IS HEREBY ORDERED that Defendant’s Motion is GRANTED.

       IT IS FURTHER ORDERED that Defendant shall have until June 7, 2021, to file his

answer, along with the certified administrative transcript, or to otherwise respond to Plaintiff’s

complaint.
                   6th
       Dated this __________         April, 2021
                             day of ________________________________________.



                                                     ___________________________________
                                                             SAM S. SHELDON
                                                     UNITED STATES MAGISTRATE JUDGE
